UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-53510 WINDTAMER CORPORATION (Exact name of Registrant as specified in its charter) New York 16-1610794 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1999 Mount Read Blvd Rochester, NY (Address of principal executive offices) (Zip Code) (585) 243-4040 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant has been required to submit and post such files).* Yes¨ No¨ * Registrant is not yet required to submit Interactive Data Files pursuant to Rule 405 of Regulation S-T Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of August 4, 2010, the Registrant had outstanding 106,407,848 shares common stock, $0.0001 par value. WINDTAMER CORPORATION TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Condensed Balance Sheets as ofJune 30, 2010 (unaudited) and December 31, 2009 1 Unaudited Condensed Statements of Operations for the Three Months and Six Months Ended June 30, 2010 and 2009, and the Period from Date of Inception (March 30, 2001) Through June 30, 2010 2 Unaudited Condensed Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009, and the Period from Date of Inception (March 30, 2001) through June 30, 2010 3 Unaudited Statement of Stockholders' Equity from Inception through June 30, 2010 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 21 Item 6. Exhibits 22 Signatures 23 Exhibits PART I – FINANCIAL INFORMATION WINDTAMER CORPORATION (A Development Stage Company) Balance Sheets June 30, December 31, 2010 unaudited ASSETS Current assets Cash $ $ Prepaid expenses and other current assets Inventory Total current assets Long-lived assets, net Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Line of credit 0 Customer deposits Accrued liabilities Total current liabilities Stockholders' equity Preferred stock, 5,000,000 shares authorized, $0.0001 par value; none issued or outstanding at June 30, 2010 or December 31, 2009 0 0 Common stock, 500,000,000 shares authorized, $0.0001 par value; 106,407,848 and 115,297,000 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Deficit accumulated during development stage -13,722,191 -4,054,601 Total stockholders' equity -242,330 Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the financial statements. -1- WINDTAMER CORPORATION (A Development Stage Company) Statements of Operations (unaudited) ThreeMonths Ended Three Months Ended SixMonths Ended Six Months Ended PeriodFrom DateofInception (March30,2001) Through June 30, June 30 June 30, June 30, June 30, Research and development expenses: $ Selling, general and administrative expenses: Total expenses Loss from operations ) Non-operating (revenue)/expense Interest 0 ) Net loss before income taxes ) Income taxes 0 0 0 Net loss ) Net loss per common share - basic and diluted ) Weighted average number of common shares outstanding - basic and diluted The accompanying notes are an integral part of the financial statements. -2- WINDTAMER CORPORATION (A Development Stage Company) Statements of Cash Flows(unaudited) Six Months Ended June 30, Six Months Ended June 30, Period from Date of Inception (March30, 2001) Through June 30, 2010 Operating activities Net loss ) $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization and depreciation expense Stock-based compensation Financing fees- issuance of warrants, non-cash 0 Stock issued for services 0 Changes in operating assets and liabilities: Increase in prepaid expenses and other current assets ) ) Increase in inventory ) 0 ) Increase in customer deposits Increase in trade accounts payable and accrued liabilities Net cash used in operating activities ) ) ) Investing Activities Acquisition of fixed assets ) ) ) Acquisition of intangible assets 0 ) ) Net cash used in investing activities ) ) ) Financing activities Borrowings on line of credit, net of repayments 0 Proceeds from issuance of common stock Proceeds from exercise of stock options 0 0 Stock offering expenses paid 0 ) ) Net cash provided by financing activities Increase (decrease) in cash ) ) Cash – beginning of period 0 Cash – end of period Supplemental Information: Income Taxes Paid $
